Case 1:19-cv-00007-CBA-VMS Document 70-3 Filed 03/04/19 Page 1 of 4 PageID #: 7066




                         Exhibit 3
‫‪9/27/2018‬‬
     ‫‪Case‬‬                                          ‫‪03/04/19 Page 2 of 4 PageID #: 7067‬ﻧﺗﯾﺟﺔ اﻟﺑﺣث‬
               ‫‪1:19-cv-00007-CBA-VMS Document 70-3 Filed‬‬




                                                               ‫ﺷرﻛﺔ ﺗﯾﻠﻲ ﺳﯾرف ﺑﻼس ش‪.‬م‪.‬ل‪.‬‬
                                                                        ‫ﺷرﻛﺔ ﺗﯾﻠﻲ ﺳﯾرف ﺑﻼس ش‪.‬م‪.‬ل‪.‬‬        ‫اﻹﺳم اﻟﺗﺟﺎري‪:‬‬                       ‫‪2004609‬‬             ‫رﻗم اﻟﺗﺳﺟﯾل‪:‬‬
                                                                      ‫‪TELESERVE PLUS SAL‬‬                 ‫اﻹﺳم اﻹﺿﺎﻓﻲ‪:‬‬
                             ‫ﻋﺎم‬       ‫ﻧوع اﻟﺳﺟل‪:‬‬                      ‫‪AM 12:00:00 10/27/2004‬‬            ‫ﺗﺎرﯾﺦ اﻟﺗﺳﺟﯾل‪:‬‬                    ‫ﺟﺑل ﻟﺑﻧﺎن )ج(‬                ‫اﻟﻣﺣﺎﻓظﺔ‪:‬‬
                          ‫اﻟﺷﻛل اﻟﻘﺎﻧوﻧﻲ‪ :‬ش‪.‬م‪.‬ل‬                                                            ‫ﻣدة اﻟﺷرﻛﺔ‪:‬‬                        ‫ﻗﯾد اﻟﺗﺻﻔﯾﺔ‬       ‫وﺿﻊ اﻟﺷرﻛﺔ‪:‬‬
                                                    ‫اﻟﺷﯾﺎح ‪ -‬طرﯾﻖ ﺻﯾدا اﻟﻘدﯾﻣﺔ ‪ -‬ﺳﻧﺗر داﻻس ‪ -‬اﻟطﺎﺑﻖ ‪.4‬‬            ‫اﻟﻌﻧوان‪:‬‬          ‫‪30000000.0000‬‬                  ‫رأس اﻟﻣﺎل‪:‬‬
         ‫ﺗﺗﻌﺎطﻰ اﻟﺷرﻛﺔ ﻓﻲ ﻟﺑﻧﺎن وﺧﺎرﺟﮫ اﻟﺻﻧﺎﻋﺔ واﻟﺗﺟﺎرة ﺑﺷﻛل ﻋﺎم وﺧﺎﺻﺔ ﺗﻠك اﻟﻣﺗﻌﻠﻘﺔ ﺑﺎﻻﺗﺻﺎﻻت واﻟﻛﻣﺑﯾوﺗر واﻻﻋﻼﻧﺎت واﻻﺳﺗﯾراد واﻟﺗﺻدﯾر واﻻﻋﻣﺎل اﻟﺗﺟﺎرﯾﺔ‬
 ‫واﻟﺳﯾﺎﺣﯾﺔ واﻟوﺳﺎطﺔ اﻟﻌﻘﺎرﯾﺔ واﻟﻣﻘﺎوﻻت ﺑوﺟﮫ ﻋﺎم ﺗﻣﺎرس اﻟﺷرﻛﺔ ﺟﻣﯾﻊ اﻻﻋﻣﺎل اﻟﺗﻲ ﺗﺗﻌﻠﻖ ﺑﻣوﺿوﻋﮭﺎ او ﺗرﺗﺑط ﺑﮫ او ﺗﺗﻔرع ﻋﻧﮫ او ﺗﻠﺗزم ﻟﺗﺣﻘﯾﻘﮫ‪ .‬ﻛذﻟك ﺗﺎﺳﯾس ﺷرﻛﺎت‬
                                                                                                                                                                   ‫ﻧوع اﻟﻧﺷﺎط‪:‬‬
  ‫او اﻟﻣﺳﺎھﻣﺔ ﻓﻲ ﺷرﻛﺎت ﻟﺑﻧﺎﻧﯾﺔ او ﻓﻲ اﻟﺧﺎرج واﺟراء ﺟﻣﯾﻊ اﺷﻛﺎل اﻟﻌﻘود وﻋﻣوﻣﺎ اﻟﻘﯾﺎم ﺑﺟﻣﯾﻊ اﻻﻋﻣﺎل اﻟﺗﻲ ﺗﺗﺻل ﻣﺑﺎﺷرة او ﺑطرﯾﻘﺔ ﻏﯾر ﻣﺑﺎﺷرة ﺑﻣوﺿوع ھذه اﻟﺷرﻛﺔ‬
                                                                                               ‫ﻣﻊ ﻣراﻋﺎة اﺣﻛﺎم اﻟﻣرﺳوم اﻻﺷﺗراﻋﻲ رﻗم ‪ 11‬ﺗﺎرﯾﺦ ‪.67/7/11‬‬


                                                                                                                                                   ‫اﻟﻣﺳﺎھﻣون ‪ /‬اﻷﺷﺧﺎص‬
      ‫اﻟﻧﺳﺑﺔ‬          ‫اﻟﺣﺻص‬            ‫اﻷﺳﮭم‬                    ‫ﻧوع اﻟﻌﻼﻗﺔ‬                     ‫اﻟﺟﻧﺳﯾﺔ‬                                  ‫اﻹﺳــــم‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                   ‫ﻋﺿو ﻣﺟﻠس إدارة‬                       ‫ﻟﺑﻧﺎن‬                                             ‫اﺣﻣد ھﺷﺎم اﻣﮭز‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣﺣﺎﻣﻲ‬                      ‫ﻟﺑﻧﺎن‬                                     ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                            ‫ﻣدﯾر ﻋﺎم‬                    ‫ﻟﺑﻧﺎن‬                                             ‫ھﺎﻧﻲ ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                              ‫ﻣﺻﻔﻲ‬                      ‫ﻟﺑﻧﺎن‬                                        ‫ﺣﺳﯾن ﻋﺎدل ﻋز اﻟدﯾن‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                   ‫رﺋﯾس ﻣﺟﻠس إدارة‬                      ‫ﻟﺑﻧﺎن‬                                             ‫ھﺎﻧﻲ ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                       ‫ﻣﻔوض ﻣراﻗﺑﺔ‬                      ‫ﻟﺑﻧﺎن‬                                          ‫اﺑراھﯾم ﻣﺣﻣد رﻛﯾن‬
               ‫‪0‬‬                ‫‪0‬‬              ‫‪250‬‬                              ‫ﻣﺳﺎھم‬                     ‫ﻟﺑﻧﺎن‬                                       ‫ﻣﯾﺷﺎل ﻏﺑرﯾل ﻣﻌراوي‬
               ‫‪0‬‬                ‫‪0‬‬              ‫‪700‬‬                              ‫ﻣﺳﺎھم‬                     ‫ﻟﺑﻧﺎن‬                                           ‫ھﺎﻧﻲ ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                ‫‪0‬‬               ‫‪50‬‬                              ‫ﻣﺳﺎھم‬                     ‫ﻟﺑﻧﺎن‬                                            ‫اﺣﻣد ھﺷﺎم اﻣﮭز‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣؤﺳس‬                       ‫ﻟﺑﻧﺎن‬                                     ‫اﺷرف ﻋﺎﺻم ﺻﻔﻲ اﻟدﯾن‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣؤﺳس‬                       ‫ﻟﺑﻧﺎن‬                                        ‫ﻣﯾﺷﺎل ﻏﺑرﯾل ﻣﻌراوي‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                             ‫ﻣؤﺳس‬                       ‫ﻟﺑﻧﺎن‬                                            ‫ﻋﺻﺎم ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                         ‫ﻣﻔوض ﺗوﻗﯾﻊ‬                     ‫ﻟﺑﻧﺎن‬                                       ‫ﺣﺳﯾن ﻋﺎدل ﻋز اﻟدﯾن‬
               ‫‪0‬‬                ‫‪0‬‬                ‫‪0‬‬                   ‫ﻋﺿو ﻣﺟﻠس إدارة‬                       ‫ﻟﺑﻧﺎن‬                                       ‫ﻣﯾﺷﺎل ﻏﺑرﯾل ﻣﻌراوي‬


                                                                                                                                                            ‫اﻟﻔـــروع‬
                                                                                                                                                                        ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                      ‫اﻟﺗﻣﺛﯾل اﻟﺗﺟﺎري‬
                                                                                                                                                                        ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                            ‫اﻟﻌﻘـــود‬
                                                                                                                                                                        ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                    ‫وﻗوﻋــﺎت وإﺷــﺎرات‬
                                                                                                                                                                        ‫ﻻ ﯾوﺟد‪...‬‬




‫‪http://cr.justice.gov.lb/search/result.aspx?id=2000092057‬‬                                                                                                                     ‫‪1/1‬‬
Case 1:19-cv-00007-CBA-VMS Document 70-3 Filed 03/04/19 Page 3 of 4 PageID #: 7068




                Global Arabic Translation Services
                        ‫ﺍﻟﺧﺩﻣﺎﺕ ﺍﻟﻌﺎﻟﻣﻳﺔ ﻟﻠﺗﺭﺟﻣﺔ ﺍﻟﻌﺭﺑﻳﺔ‬
   26 Sheinfein St., Kfar Saba,, Israel
   +972 54 8349.337
   www.GatsTranslations.com




                                          CERTIFICATION

           I, Yaniv Berman, do hereby certify that as a qualified translator I am fully

   conversant with the English and Arabic languages, and that to the best of my

   knowledge, the attached document, “The Lebanese Corporate Registration for

   Teleserve Plus SAL” is a true and accurate translation of the original text from

   the Arabic language into English.


   Date: March 4, 2019



                                               _______________________
                                                    Yaniv Berman
   Case 1:19-cv-00007-CBA-VMS Document 70-3 Filed 03/04/19 Page 4 of 4 PageID #: 7069
9/27/2018                                                                                                                    Search result




                                                               TELESERVE PLUS SAL



Registration No.:                   2004609                    Commercial Name:                     TELESERVE PLUS SAL
                                                               [Arabic]

                                                               Additional Name:                     TELESERVE PLUS SAL
                                                               [English]
District:                        Jabl Lubnan (J)               Registration Date:     10/27/2004 12:00:00 AM        Record      General
                                                                                                                    Type:
                                                                                                                    Legal
Company Status:                  Under liquidation             Company Term:                                        Form:          SAL

Capital:                       30000000.0000 [sic.]            Address:      A-Shuyah – Old Saida Road – Center Dallas – 4th floor

Nature of Business:
                             The company is engaged, within Lebanon and outside of Lebanon, in manufacturing and trade in general,
                             and particularly in what is related to communications, computers, advertising, import, export,
                             commercial and tourism operations, real estate brokerage and contracting. Generally speaking, the
                             company engages in all activities tied or related to its area of business, derived from its area of business,
                             or activities required to fulfill it. Furthermore, establishment of companies or holding shares in Lebanese
                             or foreign companies, and concluding all types of contracts, and generally speaking, conducting all
                             activities directly or indirectly related to the area of business of this company, in compliance with
                             Legislative Decree No. 11, dated July 11, 1967.



     Shareholders / persons:
            Name                       Nationality                           Role                         Shares*     Shares*        Stake
 Ahmad Hisham Amhaz                   Lebanese              Director                                  0              0               0
 Ashraf Asim Safi a-Din               Lebanese              Attorney                                  0              0               0

 Hani Muhammad Amhaz                  Lebanese              General Manager                           0              0               0
 Hussein Adil Izz a-Din               Lebanese              Liquidator                                0              0               0
 Hani Muhammad Amhaz                  Lebanese              Chairman of the Board of Directors        0              0               0
 Ibrahim Muhammad Rakin               Lebanese              Statutory auditor                         0              0               0
 Michel Gharbil Ma'rawi               Lebanese              Shareholder                               250            0               0
 Hani Muhammad Amhaz                  Lebanese              Shareholder                               700            0               0
 Ahmad Hisham Amhaz                   Lebanese              Shareholder                               50             0               0

 Ashraf Asim Safi a-Din               Lebanese              Founder                                   0              0               0

 Michel Gharbil Ma'rawi               Lebanese              Founder                                   0              0               0
 Issam Muhammed Amhaz                 Lebanese              Founder                                   0              0               0
 Hussein Adil Izz a-Din               Lebanese              Authorized signatory                      0              0               0
 Michel Gharbil Ma'rawi               Lebanese              Director                                  0              0               0


  Branches

None.

  Commercial Representation

None.

  Contracts
None.

  Events and Notes
None.

* Translator's note: The word "Shares" appears in the title of two columns in the above table. In Arabic, there were two different words, both can be translated
as "Shares".

http://cr.justice.gov.lb/search/result.aspx?id=1000098408                                                                                    1/1
